Citation Nr: 0515573	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-15 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the hands, neck, and legs, 
stiffness and pain of the elbows, neck, and shoulders, a 
calcium growth on the right shoulder, a neck tic, and a low 
back disability, all secondary to service-connected 
meningitis with thoracic outlet syndrome.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis 
secondary to service-connected meningitis with thoracic 
outlet syndrome.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

By rating action in May 1985, the RO denied service 
connection for arthritis secondary to service-connected 
meningitis with thoracic outlet syndrome.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 decision by the RO 
which, in part, denied service connection for the claimed 
disabilities now at issue on appeal.  Personal hearings at 
the RO were held in June 2003 and May 2004.  A video 
conference hearing before the undersigned member of the Board 
was held in March 2005.  

As will be discussed herein below, the issue of service 
connection for arthritis secondary to service-connected 
meningitis with thoracic outlet syndrome has been restated on 
the first page of this document to more accurately reflect 
the nature of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In reviewing file, the Board finds that the current medical 
evidence of record is confusing and somewhat contradictory, 
and is insufficient to render a fair and impartial decision 
as to the medical issues on appeal.  

The veteran contends that all of his claimed disabilities are 
related to meningitis that he had in service.  He testified 
that he had all of the same symptoms when he had meningitis 
in service and that they have been present ever since.  

Service connection was established for meningitis with 
thoracic outlet syndrome by rating action in May 1977, based 
on a diagnosis rendered on VA examination in April 1977.  
Thus, service connection is protected.  38 C.F.R. § 3.957.  
However, several VA doctors have opined subsequently, in 
essence, that the veteran never had thoracic outlet syndrome, 
and that there is no relationship between thoracic outlet 
syndrome and meningitis.  (See 9/84 and 11/02 VAX reports and 
10/98 VA neurology report.)  Additional diagnoses of record 
include, bilateral carpal tunnel syndrome, myofascial pain 
syndrome, cervical spondylosis, and Lhermitte's phenomenon.  
Degenerative changes in the cervical spine were first noted 
in 1981, a growth on the right shoulder was first noted in 
the early 1980's, a neck tick and spina bifida occulta L5-S1 
were first shown in 1977, and chronic low back problems were 
first shown after an industrial accident in 1985.  

In July 2002, the RO scheduled the veteran for a VA 
examination and requested that the examiner render an opinion 
as to whether it was at least as likely as not that the 
claimed disabilities were related to meningitis.  Although an 
examination was conducted in November 2002, the examiner did 
not provide a response to the opinion requested.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  In this case, while 
the Board did not initiate the request for a medical opinion, 
the underlying principle in Stegall, as well as the duty to 
assist under VCAA, are applicable to the RO.  The RO's 
failure to ensure that the opinion requested was provided, 
particularly when it then denied the claims on the basis that 
there is no opinion relating the disabilities to service is 
incompatible with the duty to assist and must be cured.  

Given the medical complexity of this case and the failure to 
obtain the requested medical opinion, the Board finds that 
another VA examination should be undertaken to determine the 
nature and etiology of the claimed disabilities.  Murinscsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992); Stegall, 11 Vet. 
App. 268 (1998).  

Concerning the issue of service connection for arthritis, the 
Board notes, as did the RO, that the issue was denied 
previously.  However, while the RO indicated that the prior 
denial was being continued, it characterized the issue in the 
statement of the case (SOC) as a de novo claim.  The veteran 
was never informed of what constitutes new and material 
evidence nor was he provided with the appropriate laws and 
regulations pertaining to finality.  Therefore, the veteran 
should be asked to provide evidence showing that he has 
arthritis at present that is related to his service-connected 
meningitis with thoracic outlet syndrome.  If he provides 
such evidence, he should be scheduled for an examination to 
determine the nature and, if possible, etiology of any 
identified arthritis.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should inform the veteran of 
what constitutes new and material 
evidence to reopen the claim of service 
connection for arthritis, and provide him 
with the appropriate laws and regulations 
pertaining to finality.  

2.  If, and only if, new and material 
evidence is received pertaining to the 
claim for arthritis, the veteran should 
be afforded a VA examination to determine 
the nature and etiology of his arthritic 
complaints.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified arthritis is 
proximately due to, the result of, or 
being aggravated by the service-connected 
meningitis.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  The findings should be type 
or otherwise recorded in a legible manner 
for review purposes.  

3.  The veteran should be afforded a VA 
neurological examination to identify any 
neurological complaints or findings 
attributable to the service-connected 
meningitis.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
physician should render an opinion as to 
whether it is at least as likely as not 
that any identified disability involving 
the veteran's hands, neck, legs, elbows, 
shoulders, including a calcium growth on 
the right shoulder, neck tic, and low 
back disability are proximately due to, 
the result of, or being aggravated by the 
service-connected meningitis.  The 
examiner is requested to identify any 
disabilities that are symptoms of 
thoracic outlet syndrome.

The physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  It would 
be helpful if the examiner included a 
discussion of meningitis and the possible 
residuals, including the expected 
timeframe for the onset of residual 
symptoms, particularly as it pertains to 
this case.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
disability of the hands, neck, legs, 
elbows, shoulders, including a calcium 
growth on the right shoulder, neck tic, 
and low back disability are proximately 
due to or the result of, or being 
aggravated by a service-connected 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


